Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to disclose a door assembly for a vehicle container with first and second hinge assemblies connected to the top portion of the first and second pillars and when the first hinge assembly pivotally connects the door to the vehicle container, the door has a first pivoting configuration and when the second hinge assembly pivotally connects the door to the vehicle container, the door has a second pivoting configuration being different from the first pivoting configuration as claimed in claims 1 and 18: and the method  for changing a pivoting configuration of a door pivotally connected to a top portion of a pillar of a vehicle container via a first hinge assembly, the method comprising: unfastening the first hinge assembly from at least one of the door and the top portion of the pillar of the vehicle container; fastening a second hinge assembly to the at least one of the door and the top portion of the pillar of the vehicle container; and pivotally connecting the door to the vehicle container using the second hinge assembly, the second hinge assembly providing a pivoting configuration of the door that is different from the pivoting configuration provided by the first hinge assembly as claimed in  claim 21; and a door for a vehicle container comprising: a panel having left and right bent portions, and a lower bent portion, the panel defining holes in the left and right bent portions and in the lower bent portion for receiving fasteners; and a portion of a hinge assembly removably connected to the panel by the fasteners as claimed in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612